Citation Nr: 1509008	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-27 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a kidney disability, claimed as bilateral kidney failure, to include as due to asbestos exposure.

2.  Entitlement to service connection for bladder cancer, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1970 to December 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In his June 2010 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  In a January 2014 letter, the Veteran was advised that his Board hearing had been scheduled for March 2014; however, he failed to appear for the hearing.  Therefore, his request is considered withdrawn. 38 C.F.R. 
§§ 20.702(d), 20.704(d) (2014).

In a March 2014 statement, the Veteran clarified that he was seeking service connection for a kidney disability and bladder cancer secondary to asbestos exposure rather than as secondary to herbicide exposure.  In June 2014, the Board remanded the claims for additional development and the case now returns for final appellate review. 

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS record, there is another paperless, electronic record in the Virtual VA system associated with the Veteran's claims.  A review of the Virtual VA file reveals that the documents therein are duplicative of records already associated with the VBMS file, or irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  A kidney disability did not manifest during service, and is not shown to be causally or etiologically related to any disease, injury, or incident in service.
 
2.  Bladder cancer did not manifest during service, and is not shown to be causally or etiologically related to any disease, injury, or incident in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a kidney disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

2.  The criteria for service connection for bladder cancer are not met.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to provide the Veteran with notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements for the Veteran's kidney claim were accomplished in a letter sent in April 2009, and the notice requirements for his bladder cancer claim were accomplished in a letter sent in August 2007.  Both letters were sent prior to the June 2009 rating decision on appeal.  The letters each included notice of the type of evidence necessary to establish a disability rating or effective date for the respective issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment and personnel records, as well as post-service private and VA treatment records have been associated with the claims file.  In addition, the Veteran has not identified any records that have not been requested or obtained. 

A VA examination report was obtained in September 2014 with respect to the issues decided herein.  As noted by the Board in the June 2014 remand, the Veteran's record contained evidence of treatment for a kidney disability and bladder cancer, and the RO conceded asbestos exposure in service, yet no VA nexus opinion existed.  As such, the case was remanded in order to obtain an etiological opinion regarding both claims.  A VA opinion was obtained in September 2014.  The Board finds that the VA opinion is adequate to decide the issues as it is predicated on a review of the record, to include the Veteran's service treatment records and relevant diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issues decided herein has been met. 

As noted previously, in June 2014, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, a VA nexus opinion was obtained in September 2014 so as to determine the etiology of the Veteran's kidney disability and bladder cancer.  Therefore, the Board finds that the agency of original jurisdiction has complied with the June 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

The Veteran contends that his current kidney disability and his bladder cancer are due to his military service, to include exposure to asbestos. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 ("VA Manual").  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  The VA Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Kidney Disorder

The Veteran's service personnel records reflect that he received training and served as a fireman aboard the USS De Haven during his military service.  In addition, the Veteran's service records contain a Personal Qualifications Statement completed by the Veteran in August 1981, in which he indicated he worked as a boiler tender while serving in the Navy.  Based on such, the Board finds that, while in service, the Veteran had probable exposure to potential asbestos materials.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a kidney disability.  The Veteran's December 1969 enlistment examination and his November 1971 separation report of medical examination both note that the Veteran's systems were normal. 

Post-service VA treatment records document treatment for chronic kidney disease and a diagnosis of kidney failure.  The Veteran reports he retired from his job as a corrections officer in 2004 due to his kidney problems.  He was placed on a VA kidney transplant list in 2008 but asked to be removed from it in 2013 after failing to lose enough weight to medically maintain his placement.  VA records show ongoing hemodialysis to treat end stage renal failure. 

In September 2014, a VA examiner reviewed the record in full, to include the Veteran's service treatment records, and noted that the evidence revealed a diagnosis and treatment for end stage renal failure; however, while the service treatment records show treatment for an ear infection and upper respiratory infection, they were silent for a diagnosis or treatment for any chronic kidney condition.  The examiner noted a February 2013 treatment note that explained the Veteran's kidney failure was due to his diabetes mellitus.  The examiner explained that there was no indication in the Veteran's service treatment records that any environmental exposure during service caused his later kidney failure, including asbestos.  The examiner explained that asbestos exposure does not cause the type of kidney failure that the Veteran was experiencing, and posited that the Veteran's bilateral kidney failure was less likely than not caused by or otherwise related to his service. 

The Board assigns great probative weight to the September 2014 VA examination report.  The Board notes that the VA examiner is a VA staff physician and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the September 2014 VA opinion is shown to have been based on a review of the Veteran's record, and it is accompanied by sufficient explanation.  See Nieves-Rodriguez, supra; Stefl, supra.  The September 2014 VA examiner's opinion is also consistent with the evidence of record, as the Veteran's service treatment records are absent of any mention of, or treatment for, a kidney condition. 

The Board acknowledges the Veteran's assertion that his kidney disability is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, determining the etiology of end stage kidney failure, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his kidney disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  The etiology of any kidney disability requires specialized knowledge of the genitourinary system, as well as the impact toxic substances such as asbestos have on it.  As such, the Board assigns no probative weight to the Veteran's assertion that his kidney disability is in any way related to his military service. 

Lastly, the Veteran is not entitled to presumptive service connection or service connection based on continuity of symptomatology because he does not have a current chronic disease as defined by VA regulations.  The Board notes that the Veteran's currently diagnosed end stage renal failure is not considered a chronic disease under the statute.  Moreover, the record reflects an onset of kidney problems decades after the Veteran's discharge.  Also, the Veteran does not contend that he experienced symptoms in service and experienced such symptoms continuously ever since service.  Therefore, there is no allegation of continuity of symptomatology.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, supra. 

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for a kidney disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B. Bladder cancer 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of any conditions related to the Veteran's bladder.  The Veteran's examinations at entrance and separation note that the Veteran's systems were normal. 

Post-service private treatment records include a November 1998 diagnosis of bladder cancer.  Soon thereafter, the Veteran underwent a successful radical cystoprostatectomy and ileo neobladder construction.

In September 2014, a VA examiner reviewed the Veteran's record in full, including his service treatment records.  The examiner noted normal urinalysis on entry and exit examinations.  He described the bladder conditions that would be noted during service that would indicate bladder problems, such as urinary difficulties, bladder infection or blood in the urine.  However, the Veteran's service treatment records were silent for a diagnosis or treatment for any bladder condition.  The examiner noted the diagnosis and treatment for bladder cancer in 1998, 27 years after the Veteran's discharge from service.  The examiner explained that cancer of the bladder is a disease that is common in middle-aged patients, not young adults, and opined that it was not plausible that the Veteran first manifested a cancer at age 21 that went undiagnosed for 27 years.  The examiner explained that there was insufficient evidence in the medical literature of any relationship between asbestos exposure and bladder cancer.  Therefore, the examiner concluded that it was less likely than not that the Veteran's bladder cancer was caused by, or otherwise related to, his military service.

The Board assigns great probative weight to the September 2014 VA examination report.  The VA examiner is a VA staff physician and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record, and it is accompanied by a sufficient explanation and reference to medical and scientific literature.  See Nieves-Rodriguez, supra; Stefl, supra.  The September 2014 VA examiner's opinion is also consistent with the evidence of record, as the Veteran's service treatment records are absent of mention of bladder related problems. 

The Board also acknowledges the Veteran's assertion that his bladder cancer is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, determining the etiology of cancer, falls outside the realm of common knowledge of a lay person.  See Kahana, supra.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his bladder cancer requires medical expertise.  See Jandreau, supra.  A diagnosis of bladder cancer and a determination of etiology require specialized medical training and the administration and interpretation of specialized testing, to include X-rays and CT scans.  As such, the Board assigns no probative weight to the Veteran's assertions that his bladder cancer is related to his military service. 

The Veteran is also not entitled to presumptive service connection or service connection based on continuity of symptomatology.  The record reflects that the cancer was first diagnosed in 1998, some 27 years after separation from service.  Also, the Veteran does not contend that he experienced symptoms in service and experienced such symptoms continuously ever since service.  In any event, any relationship between the current symptoms of bladder cancer and symptoms of bladder cancer experienced over the years must be established by medical evidence because bladder cancer may be due to different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve as explained above.  Here, the medical opinion evidence has indicated that there is no such relationship.  

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for bladder cancer.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a kidney disability, claimed as bilateral kidney failure and to include as due to asbestos exposure, is denied. 

Service connection for bladder cancer, to include as due to asbestos exposure, is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


